Citation Nr: 1026569	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  A skin disorder, to include lipomas, is not shown to have 
been present in service, or for many years thereafter, nor is it 
the result of any incident of the Veteran's military service, to 
include exposure to herbicide agents (Agent Orange).

2.  The evidence of record shows that the Veteran's tinnitus 
cannot be reasonably disassociated from his military service. 

3.  The evidence of record shows Level I hearing acuity in the 
Veteran's right and left ear. 


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009). 

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

As for his claim seeking service connection for a skin disorder, 
the RO's February 2005, March 2006, and August 2006 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
With respect to the Dingess requirements, the March 2006 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

As for his claim seeking service connection for tinnitus, the 
Board is taking action favorable to the Veteran by granting this 
issue.  As such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As for his claim seeking an increased evaluation for bilateral 
hearing loss, this issue arises from the Veteran's disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
for his claim seeking service connection for a skin disorder, a 
VA examination is not warranted.  The Veteran's service treatment 
records are silent as to any reference to a skin disorder.  His 
September 1968 separation examination noted that his skin was 
normal.  Moreover, the Veteran's contentions regarding the onset 
of this condition have been inconsistent, the condition was first 
documented decades after his discharge from military service, and 
there is no indication that condition may be associated with his 
military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for his claim seeking an increased evaluation for bilateral 
hearing loss, the Veteran was afforded two VA audiological 
examinations.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The May 2005 and August 2007 VA 
audiological examinations are more than adequate, as they were 
predicated on a full reading of the claims file, including the 
Veteran's VA and service treatment records.  The examiner 
provided a rationale for the opinions provided, relying on and 
citing to the records reviewed.  The August 2007 VA audiological 
examination included a discussion of the functional impact of 
this condition.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Moreover, the Veteran has not submitted evidence or 
argument of how he was prejudiced by either of these 
examinations.  Id. at 455-56.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

A.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, for the purposes of applying the laws administered 
by the VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology." Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A 
claimant may rely on lay evidence "to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has also held 
that "the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the United 
States during a period of war, VA will accept as sufficient proof 
of service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Historically, the Veteran served on active duty in the Army from 
November 1966 to October 1968, including service in the Republic 
of Vietnam.  His report of separation, Form DD 214, listed his 
inservice specialty as weapons infantryman.  A review of his 
service personnel records indicate that he received many awards 
and decorations for his service, including a Silver Star and 
Combat Infantryman's Badge.

The Veteran's July 1966 pre-induction examination noted normal 
findings throughout.  A review of his service treatment records 
was silent as to any treatment, complaints, or diagnosis relating 
to a skin disorder or tinnitus.  His September 1968 separation 
examination indicated that his ears and skin were normal.  
However, an audiogram performed at that time revealed findings in 
his left ear which meet VA's requirements for a hearing 
disability under 38 C.F.R. 3.385.

i.  Skin Disorder

A December 1997 private physical examination noted findings of 
lipomas in the right and left forearms.  

In February 2005, the Veteran filed his present claim seeking 
service connection for a skin disorder.  In support of his claim, 
he testified before an RO hearing officer in June 2007 that he 
had knots under the skin since his military service.  He reported 
that this condition involved his arms, shoulders, chest, abdomen, 
sides, back, and legs.

A May 2005 VA examination of the skin described the Veteran as 
"an extremely good historian".  It also noted that he reported 
that "[h]is skin disease started 10 years ago."  The report 
concluded with a diagnosis of lipomas.  Physical examination 
revealed this condition to be present in the left breast, left 
bicep, abdomen, right forearm, right axillary area near the 
breast, and on the back under the left side scapular area.  The 
report also noted that no known malignant neoplasms of the skin 
were found.  

A June 2005 private treatment letter noted that the Veteran had 
multiple "knots" over his body, and that these were felt to be 
lipomas and of no significant pathology.  

Although currently diagnosed with lipomas, the evidence of record 
does not relate this condition to the Veteran's active duty 
service.  The Veteran's service treatment records are silent as 
to any treatment for or diagnosis of a skin disorder.  His 
September 1968 separation examination listed his skin as being 
normal.  Moreover, the first post service evidence of any skin 
disorder was not until 1997, over 25 years after the Veteran's 
discharge from the service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  

The evidence of record does not attribute the Veteran's current 
lipomas to his military service.  The Board also notes that 
lipomas are not a condition which is entitled to a presumption of 
service connection based upon inservice exposure to herbicides, 
including Agent Orange.  38 C.F.R. 3.307, 3.309(e) (2009).  

The Veteran's statements are competent evidence as to his 
observations and the symptoms concerning his lipomas.  However, 
the Board finds their probative value to be significantly reduced 
by his own inconsistency.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (determining the weight 
to be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  
Although the Veteran testified that he had lipomas since service 
discharge, on his August 2005 VA skin examination, in which he 
was noted to be an "an extremely good historian," the Veteran 
reported that his skin disorder "started 10 years ago."  This 
would be 1995, over 25 years after his discharge from the 
service.  Accordingly, the Board finds the absence of any skin 
disorder treatment in his service treatment records, the normal 
skin findings noted on his separation examination, and the 
absence of any skin disorder treatment in the post service 
treatment records for decades following his discharge from 
service to be most probative.

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.  Tinnitus

A May 2005 audiological examination noted the Veteran's history 
of hearing loss beginning during his military service.  It also 
noted his "constant bilateral tinnitus that began in the 
1980s."  The report concluded with diagnoses of tinnitus and 
bilateral hearing loss.  The VA examiner further opined that 
based on the Veteran's reported onset of tinnitus being 
significantly later than his discharge from military service, it 
was not as likely as not that his tinnitus was a result of noise 
exposure during his military service.

In June 2005, the Veteran reported increased ringing in his ears 
over the years.  At his June 2007 hearing before the RO, the 
Veteran testified that he started to experience tinnitus upon 
returning home from military service and returning back to work.  
He indicated that this was within one year after his discharge 
from the service.  He further indicated that his tinnitus 
symptomatology was periodic back then, but that it continued to 
worsen over time, eventually becoming constant.

An August 2007 VA audiological examination noted the Veteran's 
history of tinnitus since 1968.  This examination was conducted 
by the same VA examiner that conducted the May 2005 VA 
audiological examination.

Based on a longitudinal review of the record, the Board finds 
that service connection for tinnitus is warranted.  The Veteran's 
inservice exposure to acoustic trauma is clearly established.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  His report of 
separation listed his inservice specialty as weapons infantryman, 
and his award of the Silver Star documented significant exposure 
to combat noise.  The Veteran is further shown to have been 
currently diagnosed with tinnitus.  Finally, the Board finds that 
the Veteran has established a continuity of symptomatology of 
this condition.  The VA examiner in August 2005 concluded that 
the Veteran's tinnitus was not as likely as not related to his 
military service.  In support of this opinion, the VA examiner 
cited the Veteran's reported onset of tinnitus significantly 
later than his discharge from military service.  However, that 
the VA examination report refers to the onset of "constant 
bilateral tinnitus".  At his hearing before the RO, the Veteran 
testified that he had previously had intermittent tinnitus since 
his discharge from military service.  Moreover, the Veteran 
reported a history of tinnitus since his military service on the 
August 2007 VA audiological examination.  Applying the doctrine 
of reasonable doubt, the Board finds that the Veteran's tinnitus 
is related to active military service.  Gilbert, 1 Vet. App. at 
56.  Accordingly, service connection for tinnitus is warranted.

B.  Increased Initial Rating for Bilateral Hearing Loss

In this case, the Veteran is seeking a compensable initial 
evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings 
are appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  

In August 2005, service connection for bilateral hearing loss was 
granted and a noncompensable evaluation was assigned, effective 
from February 10, 2005.  The Veteran subsequently appealed this 
decision seeking a higher initial evaluation.

In May 2005, the Veteran underwent a VA audiological examination.  
The authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
55
LEFT
15
15
15
35
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 30 decibels in the right ear, and 36 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  

In August 2007, the Veteran underwent a second VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
55
LEFT
15
15
15
40
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 32.5 decibels in the right ear, and 38.75 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 percent 
in the left ear.  The report noted that the Veteran's complaints 
of difficulty hearing conversation when in background noise.  The 
report concluded with diagnoses of bilateral sensorineural 
hearing loss and tinnitus.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal acuity 
for VA compensation purposes, to level XI, for profound deafness, 
in order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.

The May 2005 and August 2007 VA audiological examinations 
demonstrate that under the Rating Schedule, the Veteran's hearing 
impairment was manifested by level I hearing acuity in the right 
ear and level I hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  Additionally, the 
hearing loss shown by these audiological examinations do not 
qualify for an exceptional pattern of hearing impairment.  See 38 
C.F.R. § 4.86.  

In reaching this conclusion, the Board has considered the holding 
in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  On his August 
2007 VA examination report, the VA examiner noted that the 
Veteran had difficulty understanding conversation in background 
noise.  The report also noted his history of having been employed 
for 34 years with the same company as a driver, welder and 
fabricator.  Thus, the Board finds the August 2007 examination 
conducted in this matter to be sufficient to determine the 
severity of the Veteran's bilateral hearing loss.


In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation assigned 
the Veteran's condition herein is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration of 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2009).  An extra-schedular evaluation is for consideration where 
a service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  A 
compensable disability rating is provided for certain 
manifestations of this disorder, but the medical evidence 
reflects that those manifestations are not present in this case.  
The Veteran's right and left ear hearing loss has been manifested 
by no more than Level I hearing acuity.  See 38 C.F.R. § 4.85, 
Table VI.  When comparing this disability picture with the 
hearing acuity contemplated by the Rating Schedule, the Board 
finds that the schedular evaluation regarding the Veteran's 
bilateral hearing loss disability is not inadequate.  A 
compensable rating is provided for certain audiological findings 
but the medical evidence reflects that those findings are not 
present in this case.  The criteria for the current disability 
rating more than reasonably describes the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

As the noncompensable evaluation represents the greatest degree 
of impairment shown during the period on appeal, there is no 
basis for a staged rating.  38 U.S.C.A. § 5110 (West 2002); see 
Fenderson, 12 Vet. App. at 126.  As the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for bilateral hearing loss, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a skin disorder is denied.

Service connection for tinnitus is granted.  

An initial compensable evaluation for bilateral hearing loss is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


